Citation Nr: 1514035	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-30 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment from May 2-3, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the VA Medical Center (VAMC) in Gainesville, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The VAMC denied the Veteran's claim on the basis that he had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  However, a review of the Veteran's electronic treatment records shows that he had in fact received treatment from VA beginning in February 2012.  As the Veteran's claim was denied on the basis of not receiving VA treatment within the 24-month period prior to the May 2012 private treatment at issue, no additional development was done to determine whether there was a medical emergency and whether a VA or other facility was feasibly available to provide treatment.  As the evidence of record is not sufficient for the Board to make informed decisions as to those criteria, the Board concludes that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Gainesville VAMC should conduct all appropriate development to determine whether the treatment from May 2-3, 2012, was for a medical emergency and whether any VA or Federal facilities were available to provide treatment to the Veteran.  
Such development should address the April 9, 2012, VA treatment record advising the Veteran to go to the emergency room for PRBC transfusion as well as the May 3, 2012, discharge note showing it was the Veteran's second admission in a month.  

2.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

